Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In light of the Board of Patent and Interferences (BPAI) Decision entered on July 1, 2022, claims 1-23 stands REVERSED. Accordingly claims 1-23 remain pending and have been allowed.

Claims 1-23 is allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. Patent Application Publication No. 2009/0103725 A1 to Tang and U.S. Patent Application Publication No. 2014/0040149 A1 to Fiske.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-21 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Tang describes various embodiments of systems and methods for secure communications. In one aspect, the system includes a secure payment module (SPM) in a fuel dispenser and a point-of-sate (POS) system. The POS system stores a public key certificate uniquely identifying the SPM and is configured to dynamically generate a first session key. 
Fiske discloses that Other known methods of providing a secure element have included deploying an external secure element accessible via a peripheral interface, such as via a Universal Serial Bus (USB) interface, or via the Bluetooth.RTM. wireless communication protocol.
Tang in combination with Fiske however does not at least teach or suggest: “(iii) form a secure connection between the first discrete device and the second discrete device over the wire using a protocol after the public key certificate is verified” as recited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Attar (U.S. Patent Application Publication No. 2016/0224950 A1) 
Albisu (U.S. Patent Application Publication No. 2012/00054046 A1)
Radu (U.S. Patent Application Publication No. 2015/0106217 A1)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 3, 2022